Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 02/16/2022 have been entered. Claims 1-21 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Takasaki et al (WO 2018012390, of record, ‘390 hereafter). 
Regarding claims 1-20, ‘390 discloses an optical film comprising an optical anisotropic film and a photoalignment film, wherein the optical anisotropic film having a wavelength dispersibility satisfying formula (3) ([0011], [0016]-[0017], [0290]). The optical film is obtained by polymerizing a polymerizable liquid crystal composition containing two kinds of liquid crystal compounds having chemical formula reading upon instantly claimed formula (1) and (2) and satisfying all the limitations as recited in the present claims 1-4 ([0129], compound 2-a-68, [0174], [0178], Examples 3 and 4. It is noted that compound 2-a-68 satisfies both Formula (1) and formula (2) as presently claimed.), a polymerization initiator being oxime-type compound ([0245], [0301]), and a polymerizable liquid crystal compound other than formulae (1) and (2) ([0178], [0183]-[0225], Example 4, compound 1-b-5). ‘390 also discloses a polarizing plate and an 
Claims 1-21 are rejected under 35 U.S.C. 103 as obvious over Muramatsu et al (WO 2017057545, English equivalent US 2018/0201701, of record, ‘701 hereafter, is cited in this office action). 
Regarding claims 1-21, ‘701 discloses an optical film comprising an optical anisotropic film and a photoalignment film, wherein the optical anisotropic film having wavelength dispersibility satisfying formula (3) ([0135], Table 1, Examples 1 and 3). The optical film is obtained by polymerizing a polymerizable liquid crystal composition containing two kinds of quid crystal compounds having following chemical formula ([0052]-[0067):

    PNG
    media_image1.png
    179
    511
    media_image1.png
    Greyscale

wherein the A can be a cycloalkylene having 6 carbon atoms and L1 can be a single bond reading upon instantly claimed formula (1) and (2) and satisfying all the limitations recited in the present claims 1-4, a polymerization initiator being oxime-type compound ([0097]-[0107], Example 1, compound S-1) and a polymerizable liquid crystal compound other than formulae (1) and (2) ([0109]-[013], Examples 1, 3, compound A-1 and A-2). ‘710 does not specifically exemplify an embodiment satisfying all the limitations of instant claimed polymerizable liquid crystal compounds represented by the chemical formula (1) and (2) to render an optical film being a positive A-plate or positive C-plate however, '710 expressly teaches a general chemical formula encompasses both the chemical formulae (1) and (2) as presently claimed; therefore, one of ordinary skill in the art would have chosen the polymerizable liquid crystal compounds as taught by ‘710 by applying alignment treatment method such as including stretching, rubbing and polarized UV irradiation, to render the polymerizable liquid crystal having desired orientation and arrive at the present invention. ‘701 also discloses a polarizing plate and an image display device comprising the optical anisotropic film ([0164]-[0192]). ‘710 does not expressly set forth a diffraction peak derived from a periodic structure in X-ray diffraction measurement, I/O value of the liquid crystal compound; however, since the liquid crystal compound used to form the optical film of ‘710 is substantially identical to the liquid crystal compound as presently claimed, it is reasonable to expect that the 
 
Response to Arguments
Applicant's arguments filed on 02/16/2022 have been fully considered but they are not persuasive.
Applicant argues that cited prior art WO’390 require performing hybrid alignment, there would not have been any technical motivation to intentionally adopt positive A-plate or C-plate. It is noted that properly adjust rod-like liquid crystal molecule orientation in a hybrid alignment in an optical film may also render the film having nx>ny≈nz and functioning as a positive A-plate. In addition, WO’390 also teaches that the polymerizable liquid crystal can be aligned by an orientation treatment including stretching, rubbing, polarized UV irradiation, thus one of ordinary skill in the art would have applied one of the orientation methods as known in the art to render the polymerizable liquid crystal having desired orientation to form either A-plate or C-plate.   
Applicant also argues that WO’545 does not describe diffractive peak and a manufacturing procedure for obtaining such a peak. It is noted that WO’545 teaches that the optically anisotropic layer is formed when the liquid crystal composition is in a smectic A phase (see Examples of WO’545) which renders the layer having crystal structure which naturally shows diffractive peaks under X-ray diffraction measurement. In Comparative Examples 2 of the present application, liquid crystal composition is cured at an elevated temperature (180°C), where the liquid crystal composition is in the 
For the reasons set forth above and of record, the claims stand properly rejected.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782